Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 15th, 2020 has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 10/30/2017. It is noted, however, that applicant has not filed a certified copy of the (CN201711037729) application as required by 37 CFR 1.55.
Response to Amendment
The Amendment filed on February 12th, 2021 has been entered. Claims 1-5 and 7-10 remain pending in the application. Claims 1-2 and 7 have been amended and claim 6 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose a radio frequency heating system including a radio frequency heating container disposed at the bottom of a radio frequency chamber, the radio frequency heating container at least partially made of a fluorescent material having temperature sensitive fluorescent characteristics and is excitable by excitation light to generate fluorescence, as recited in independent claim 1, and including light signals transmitted to and from a fluorescence temperature measuring transmitter through space as the working optical path without any solid light conducting material, as recited in dependent claim 2.

Furthermore, although various combinations of Zhang, Oka, and Ron do teach towards various elements of the dependent claims 3-5 and 7-10, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combinations to include the claim limitations of independent claim 1 and dependent claim 2, as described above. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claim 1 and dependent claim 2, claims 1 and 2 read over the prior art of record and are condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 2nd, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761